DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In claim 1, line 1, “Axially actuated tactile electrical switch” should be changed to “An axially actuated tactile electrical switch”.
In claims 2-13, line 1, “Electrical switch” should be changed to “The electrical switch”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitsu (JPS60822).
Regarding claim 1, Fujitsu discloses an axially actuated tactile electrical switch comprising: a casing (31, 43) made of insulating material comprising a lower base (31) delimiting a housing open vertically upwards (Fig. 1); a plurality of independent fixed 
Regarding claim 2, Fujitsu further discloses the upper cover has an upper transverse wall in which the hole is formed, and in that the internal retaining surface is a portion of the inner face of this transverse wall (Fig. 3).
Regarding claim 7, Fujitsu further discloses the upper cover comprises a lower annular flange for fixing the upper cover to the lower base and an upper body of truncated conical or cylindrical shape which is stiffened by axial ribs (Fig. 3).
Regarding claim 8, Fujitsu further discloses the peripheral part of the actuating body made of elastic material is housed with radial clearance in a recess of the lower base of the casing (Figures 3-4).
Regarding claim 9, Fujitsu further discloses the peripheral part of the actuating body has an annular peripheral lip which is axially clamped in a sealed manner between opposite and facing portions of the base and the upper cover (Figures 2-3).
Regarding claim 10, Fujitsu further discloses the lower base comprises positioning and holding elements which cooperate with the annular peripheral lip of the peripheral part of the actuating body (Figures 3-4).
Regarding claim 11, Fujitsu further discloses the actuating body is elastically biased upwards by the elastically deformable movable electrical contact which is in permanent elastic abutment against the lower portion of the central part of the actuating body (Fig. 3).
Regarding claim 12, Fujitsu further discloses the movable contact is arranged such that: in a normal state of rest, the movable central portion of the movable electrical contact is spaced from the fixed central electrical contact (Fig. 2); when the movable contact is subjected to a vertically downward actuating force of a predetermined value, the movable central portion of the movable electrical contact is in contact with the second fixed electrical contact, so as to electrically connect the first and second fixed electrical contacts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu in view of Takeuchi (US 2007/0235312).
Regarding claim 3, Fujitsu discloses most of the claim limitations except for the upper portion of the central part of the actuating body is a stepped portion having at least two adjacent axial sections delimited by a shoulder whose transverse annular surface constitutes an abutment surface which cooperates with the internal retaining surface of the upper cover, towards which it is resiliently biased, to determine an upper rest position of the upper portion of the central part of the actuating body with respect to the casing.
Takeuchi teaches a push switch in which the upper portion of the central part of the actuating body is a stepped portion (12A) having at least two adjacent axial sections delimited by a shoulder whose transverse annular surface constitutes an abutment surface which cooperates with the internal retaining surface of the upper cover, towards which it is resiliently biased, to determine an upper rest position of the upper portion of the central part of the actuating body with respect to the casing (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujitsu’s device according to known methods to incorporate the teachings of Takeuchi to employ a known structure in the assembly in order to provide a proper connection between the upper case and the actuating body.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu in view of Doro (US 10,734,172).
Regarding claim 4, Fujitsu discloses most of the claim limitations except for the upper cover is fixed to the lower base by laser welding.
Doro teaches a push button and suggests different elements of the assembly can be connected together by laser welding (C. 7, L.21-38). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujitsu’s device according to known methods to incorporate the teachings of Doro to employ a known technique for attaching different components together in order to provide strong bond between the two surfaces. 
Regarding claim 5, Fujitsu further discloses the upper cover and the lower base are joined together in a peripheral parting plane which extends in a transverse plane orthogonal to the axis of actuating of the electrical switch (Fig. 1).
Regarding claim 6, Fujitsu further discloses the parting plane extends in a continuous ring (Fig. 4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu in view of Blossfeld et al. (US 6,774,330) hereafter “Blossfeld”.
Regarding claim 13, Fujitsu discloses most of the claim limitations except for the actuating body is made by molding in a silicone-based elastomeric material
Blossfeld teaches the first membrane (30) may be silicone rubber and molded as one-piece with the depressible member (20, C. 2, L. 60-65). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujitsu’s device according to known methods to incorporate the teachings of Blossfeld to employ a known technique for manufacturing the actuating body in order to simplify the manufacturing process. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833